The appellee, the Midland Hardware  Furniture Company, filed this suit in the justice court of precinct No. 1, Midland county, where, upon trial, it secured judgment against the appellants, and they appealed to county court and filed appeal bond. Appellees filed motion to dismiss this appeal because the appeal bond was not filed in the county court within the time prescribed by statute.
The transcript of the county court shows that the term of the court at which the judgment was rendered, from which this appeal was prosecuted, adjourned on the 26th day of July, 1913. The appeal bond was filed August 21, 1913. The bond not having been filed within 20 days after the adjournment of the trial court, as required by the statute, this *Page 87 
court has no jurisdiction to hear and determine the case, and the appeal must be dismissed. Article 2084, Rev.Civ.Stat. 1911; Nash v. Noble,52 Tex. Civ. App. 425, 114 S.W. 848; Simpson v. Baker,57 Tex. Civ. App. 460, 122 S.W. 959.
Dismissed.